DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 43-72 is/are pending.  Claim(s) 1-42 is/are canceled.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 44-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 44 and 49 each recites “different optical surface meridians”.  It is unclear if these features are the same or different than those introduced in claim 43.  
Claim(s) 45-48 and 50-53 are rejected as dependent from a rejected claim.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 42-72 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Argento, et al (Argento) (US 2018/0177589 A1).
Regarding Claim 43, Argento teaches a toric accommodating intraocular lens (e.g. abstract, [0013], [0507]), comprising: 
an optic portion (e.g. Figures 13A-F, annotated Figure 13C below) comprising an anterior element (e.g. annotated Figure 13C below; optic portion above, as shown, dashed line) having an anterior optical surface (surface of #1330), a posterior element (e.g. annotated Figure 13C below; optic portion below, as shown, dashed line) having a posterior optical surface (e.g. Figure 13D, surface of the bottom, as shown, lens), and 
a fluid-filled optic fluid chamber defined therebetween (e.g. annotated Figure 13C below), wherein at least one of the anterior optical surface and the posterior optical surface is shaped such that a radius of curvature of the at least one of the anterior optical surface and the posterior optical surface differs along different optical surface meridians (e.g. [0013], [0014], Figures 13B-D; toric lenses inherently have a steep meridian (lesser radius of curvature) and a flat meridian (greater radius of curvature); Figures 13C-D shows cross-sections that are perpendicular to each other, which show the differing meridians and their radius of curvature for each the anterior and the posterior optical surfaces).

    PNG
    media_image1.png
    500
    890
    media_image1.png
    Greyscale

Annotated Figure 13C, Argento

Regarding Claim 44, the posterior optical surface is shaped such that the radius of curvature of the posterior optical surface differs along different optical surface meridians of the posterior optical surface (e.g. Figure 13 B versus 13C, at least the difference noted supra in the discussion of claim 43).
Regarding Claim 45, the radius of curvature of the posterior optical surface varies periodically around the posterior optical surface (as broadly claimed, the change in shape at 90 degree intervals is considered to meet periodically varying).
Regarding Claim 46, the posterior element further comprises a posterior inner surface that is rotationally symmetric (e.g. annotated Figure 13C(2) below; here, the anterior and posterior elements are considered the entire components above/below the dashed line (a portion of the anterior, top, element extends beyond the dashed line at the radially outermost edge); e.g. [0042], the portions of the element radially between each set of the dotted lines is rotationally symmetric, including the inner surface of the posterior element). 

    PNG
    media_image2.png
    500
    890
    media_image2.png
    Greyscale

Annotated Figure 13C(2), Argento

Regarding Claim 47, the posterior element has a posterior element thickness as measured from the posterior optical surface to the posterior inner surface (e.g. Figure 13D), wherein the posterior element thickness varies periodically around the posterior element (discussed supra for claim 45).
Regarding Claim 48, the anterior optical surface is an aspherical surface (e.g. [0507]).
Regarding Claim 49, the anterior optical surface is shaped such that the radius of curvature of the anterior optical surface differs along different optical surface meridians of the anterior optical surface (e.g. Figure 13 B versus 13C, at least the difference noted supra in the discussion of claim 43).
Regarding Claim 50, the radius of curvature of the anterior optical surface varies periodically around the anterior optical surface (as broadly claimed, the change in shape at 90 degree intervals is considered to meet periodically varying).
Regarding Claim 51, the anterior element further comprises an anterior inner surface that is rotationally symmetric (e.g. annotated Figure 13C(2) above; here, the anterior and posterior elements are considered the entire components above/below the dashed line (a portion of the anterior, top, element extends beyond the dashed line at the radially outermost edge); e.g. [0042], the portions of the element radially between each set of the dotted lines is rotationally symmetric, including the inner surface of the anterior element)..
Regarding Claim 52, the anterior element has an anterior element thickness as measured from the anterior optical surface to the anterior inner surface (e.g. Figure 13D), wherein the anterior element thickness varies periodically around the anterior element (discussed supra for claim 50).
Regarding Claim 53, the posterior optical surface is an aspherical surface (e.g. [0507]).
Regarding Claim 54, a base power of the optic portion is configured to change based on a pressure within the fluid-filled optic fluid chamber (the optic portion includes a fluid chamber, discussed supra for claim 43, and is an accommodating IOL, discussed supra for claim 43, therefore, as accommodation occurs the pressure in the chamber changes causing the accommodative changes in the overall optical portion thereby changing the power of the optical portion).
Regarding Claim 55, a cylinder power of the optic portion is configured to remain substantially unchanged throughout the change in base power of the optic portion in response to changes in the pressure within the fluid-filled optic fluid chamber (e.g. [0011], the base power of the fixed lens within the optical portion remains substantially unchanged, while the overall optical portion changes).
Regarding Claim 56, a cylinder orientation of the optic portion is configured to remain substantially unchanged throughout the change in base power of the optic portion in response to changes in the pressure within the fluid-filled optic fluid chamber (e.g. [0011], the fixed lens within the optical portion remains substantially unchanged, including the cylinder orientation, while the overall optical portion changes).
Regarding Claim 57, the at least one of the anterior optical surface and the posterior optical surface comprises a flat meridian and a steep meridian oriented substantially perpendicular to the flat meridian (discussed supra for claim 43), and wherein the radius of curvature is the least along the steep meridian and the radius of curvature is the greatest along the flat meridian (discussed supra for claim 43).
Regarding Claim 58, the flat meridian is oriented at an oblique angle with respect to a midline substantially bisecting the optic portion (e.g. Figures 13B, C-D).
Regarding Claim 59, the oblique angle is a clockwise rotational angle between about 30 degrees and 60 degrees (there is inherently a midline bisecting the optical portion that is also about 30 to 60 degrees from the flat meridian, e.g. annotated Figure 13B below, where C-C, dotted line, is the flat meridian (posterior) and the solid lines represent a set of axes where one solid line is considered 45 degrees from the flat meridian).

    PNG
    media_image3.png
    578
    560
    media_image3.png
    Greyscale

Annotated Figure 13B, Argento


Regarding Claim 60, there is a first haptic coupled to the optic portion at a first haptic-optic interface (e.g. Figures 13A-B, annotated Figure 13C above, one of the portions radially outward of the dotted line; the interface is at the dotted line) and a second haptic coupled to the optic portion at a second haptic-optic interface (the other of the portions radially outward of the dotted line; the interface is at the dotted line) diametrically opposed to the first haptic-optic interface (e.g. Figures 13A-B), and wherein the midline substantially bisects the first haptic-optic interface and the second haptic-optic interface (e.g. annotated Figure 13B(2) below, here the midline is consider at the solid line shown).

    PNG
    media_image4.png
    578
    560
    media_image4.png
    Greyscale

Annotated Figure 13B(2), Argento


Regarding Claim 61, the optic portion comprises a first pair of fluid channels configured to place the fluid-filled optic fluid chamber in fluid communication with a haptic fluid chamber and a second pair of fluid channels configured to place the fluid-filled optic fluid chamber in fluid communication with another haptic fluid chamber (e.g. Figure 13C, #s 1303 a, b), and wherein the midline extends in between the first pair of fluid channels and in between the second pair of fluid channels (e.g. Figure 13B, here the midline is along cross-section B-B). 

Regarding Claim 62, Argento teaches a toric accommodating intraocular lens (discussed supra for claim 43), comprising: 
an optic portion (discussed supra for claim 43) comprising an external optical surface (each of the anterior and posterior most surfaces discussed supra for claim 43 are external optical surfaces) and 
a fluid-filled optic fluid chamber defined within the optic portion (discussed supra for claim 43), 
wherein a refractive dioptric power of the external optical surface is greatest along a steep meridian of the external optical surface and the refractive dioptric power of the external optical surface is least along a flat meridian of the external optical surface (the power of the flattened portion is inherently less than the steeper portion due to the relative curvatures (discussed supra for claim 43) of the surfaces).
Regarding Claim 63, a base power of the optic portion is configured to change based on a pressure within the fluid-filled optic fluid chamber (discussed supra for claim 54).
Regarding Claim 64, the relative refractive dioptric power between the flat meridian and the steep meridian is configured to remain substantially unchanged throughout the change in the base power of the optic portion in response to changes in the pressure within the fluid-filled optic fluid chamber (e.g. [0011], the base power of the fixed lens within the optical portion remains substantially unchanged, and therefore the relative power of the portions of the lenses (here, meridians) remains substantially unchanged).
Regarding Claim 65, an orientation of the flat meridian is configured to remain substantially unchanged throughout the change in the base power of the optic portion in response to changes in the pressure within the fluid-filled optic fluid chamber (e.g. [0011], the lens is fixed and therefore does not undergo substantial shape changes, which include the orientation of the meridians).
Regarding Claim 66, another optical surface opposite the external optical surface is an aspherical surface (e.g. [0507]).
Regarding Claim 67, the flat meridian is oriented at an oblique angle with respect to a midline substantially bisecting the optic portion (discussed supra for claim 58).
Regarding Claim 68, there is a first haptic coupled to the optic portion at a first haptic-optic interface and a second haptic coupled to the optic portion at a second haptic-optic interface diametrically opposed to the first haptic-optic interface, and wherein the midline substantially bisects the first haptic-optic interface and the second haptic-optic interface (discussed supra for claim 60).
Regarding Claim 69, the optic portion comprises a first pair of fluid channels configured to place the fluid-filled optic fluid chamber in fluid communication with a haptic fluid chamber and a second pair of fluid channels configured to place the fluid-filled optic fluid chamber in fluid communication with another haptic fluid chamber (discussed supra for claim 61), and wherein the midline extends in between the first pair of fluid channels and in between the second pair of fluid channels (discussed supra for claim 61).

Regarding Claim 70, Argento teaches a toric accommodating intraocular lens (discussed supra for claim 43), comprising: 
a shape-changing optic portion comprising an external optical surface (discussed supra for claims 43 and 62), wherein a refractive dioptric power of the external optical surface is greatest along a steep meridian of the external optical surface and the refractive dioptric power of the external optical surface is least along a flat meridian of the external optical surface (discussed supra for claim 62), and wherein a base power of the optic portion is configured to change in response to the shape change undertaken by the shape-changing optic portion (discussed supra for claim 54).

Regarding Claim 71, the shape-changing optic portion is configured to change shape in response to a physiologic muscle movement undertaken by a patient when the toric accommodating intraocular lens is implanted within the patient (discussed supra for claim 54 and e.g. [0011]).
Regarding Claim 72, the relative refractive dioptric power between the flat meridian and the steep meridian is configured to remain substantially unchanged throughout the change in the base power of the optic portion (discussed supra for claims 54-55 and 64).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        6/18/2022